ORDER
Considering the Motion to Terminate Conditional Admission to the Bar filed by the Committee on Bar Admissions,
IT IS ORDERED that respondent’s conditional admission to the practice of law in Louisiana be revoked on an interim basis, effective immediately.
IT IS FURTHER ORDERED that the matter be remanded for an expedited hearing before a hearing committee, at which time respondent shall show cause why his conditional admission should not be permanently revoked. The hearing committee shall file its report and recommendation in this court no later than fif*650teen days from the conclusion of the hearing.
FOR THE COURT.
/s/ Pascal F. Calogero, Jr. JUSTICE, SUPREME COURT OF LOUISIANA